Case: 16-40229      Document: 00513707519         Page: 1    Date Filed: 10/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-40229                                FILED
                                  Summary Calendar                        October 6, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NICOLAS FUENTES-CRUZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-458-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Nicolas Fuentes-Cruz appeals the judgment revoking the term of
supervised release, which had been imposed following his 2011 conviction for
being unlawfully present in the United States after deportation. Revocation
was based on his new illegal reentry conviction. We AFFIRM.
       In 2011, Nicolas Fuentes-Cruz pled guilty to being unlawfully present in
the United States after deportation. The district court sentenced him to 52


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40229     Document: 00513707519      Page: 2   Date Filed: 10/06/2016


                                  No. 16-40229

months of imprisonment and two years of supervised release. The judgment
contained a special condition of supervision that ordered Fuentes-Cruz not to
reenter the United States illegally if deported. The condition further provided
that, if Fuentes-Cruz were deported during the term of supervised release,
“supervision by the probation office becomes inactive.” Were he to return to
the United States, he was required to “report to the nearest U.S. Probation
Office immediately,” and such reporting would reactivate his supervision.
      Fuentes-Cruz contends that the district court placed him in the status of
“inactive supervised release” upon his deportation, that such a status is not
legally recognized, and that as a result, the district court lacked jurisdiction to
revoke this defectively defined term of supervised release.
      We start with the rule that a term of supervised release begins to run on
the day a person is released from imprisonment. 18 U.S.C. § 3624(e). The term
of supervised release remains in effect after a person is deported. United States
v. Brown, 54 F.3d 234, 238–39 (5th Cir. 1995). We recently addressed en banc
the question of whether any of the conditions of supervised release remain
effective while the person is outside the country after deportation. We held the
person remains subject to any prohibition on reentry. United States v. Heredia-
Holguin, 823 F.3d 337, 341 (5th Cir. 2016) (en banc).
      We find nothing in the 2011 sentencing order to support that the district
court changed the usual operation of supervised release after deportation. The
district court may have thought it was simply describing realities that no
actual supervision would occur while Fuentes-Cruz was outside the country,
and that supervision would be revived were he to return and report to the
nearest probation office. All that meant is probation officers were not going to
be engaged in their usual supervision when Fuentes-Cruz was not in the
country. Importantly, the only part of the sentence the district court said it



                                        2
    Case: 16-40229     Document: 00513707519     Page: 3   Date Filed: 10/06/2016


                                  No. 16-40229

was making inactive was “supervision by the probation office,” not the term of
supervised release itself.
      The two-year term of supervised release remained in effect after
Fuentes-Cruz was released from prison in December 2014 and then was
deported in January 2015. When he was discovered back in Texas in August
2015, his term of supervised release was in effect, though actual supervision
would not have been revived unless he had already reported to a probation
office. The district court could properly consider whether to revoke supervised
release due to his illegal reentry.
      As to the actual revocation, we review de novo a district court’s
jurisdiction to revoke a term of supervised release.       See United States v.
Jackson, 426 F.3d 301, 304 (5th Cir. 2005). We perceive no error and AFFIRM.




                                       3